DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendment Entry
Applicant's amendment or response filed 02/25/2021 is acknowledged and has been entered.  Claims 39 and 44-45 have been amended.  Claims 1-38 and 47-61 have been cancelled.  Claims 62-68 are added.  Accordingly, claims 39-46 and 62-68 are pending and are under examination.
Priority
Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No.  PCT/US2016/043873, filed 07/25/2016, which claims the benefit of 62195878, filed 07/23/2015 and 62214773, filed 09/04/2015.  
Claim Objections
Claim 39 is objected to because of the following informalities:  “such that ….from the cuvette” does not make grammatical sense.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 39-46 and 62-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakamiya et al. (US2008/0241937) in view of Fritchie et al. (WO 2009/061641A2).
in situ.  Since the system is able to prepare a plurality of analyte substrates customizable for a particular disease profile (hepatitis B and C, HIV, tumor marker and thyroid hormone [0048] and Fig. 35).  Wakamiya at [0067] teaches a reaction rotor (rotatable table) for 
	Wakamiya teaches magnetic particles, but does not explicitly state that they were paramagnetic.
	However, Fritchie, throughout the reference and especially at 12-13, describes a similar assay system, which uses magnetic beads and states that magnetic means paramagnetic. Moreover, Fritchie at 55 teaches specific patient. Fritchie at 12 (lines 25-35) teaches washing off the unreacted label.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used paramagnetic particles, to have washed off the unreacted label, and used a specific patient, as taught by Fritchie, in the system of Wakamiya.
One of ordinary skill in the art would have been motivated to have used paramagnetic particles, to have washed off the unreacted label, and used a specific patient, as taught by Fritchie, in the system of Wakamiya because paramagnetic particles are routinely used in these kinds of assays and Fritchie demonstrates that, in the art, magnetic particles means paramagnetic 
One of ordinary skill in the art would have a reasonable expectation of success, because Fritchie demonstrates that, in the art, magnetic particles means paramagnetic particles.
	With respect to claim 40, Wakamiya at Fig. 35, [0112]-[0113] and [0121] teaches that the user interface is configured to access a library of stored combinations of two or more capture reagents and enable the selection of one or more stored combination (by replacing the reagents, you can choose the reagents that you use and select one or more of them).
	With respect to claim 41, Wakamiya at Fig, 35 and [0048] teaches an infectious disease profile (i.e. HIV, HEP C, HEP B) and teaches that the capture reagent is an infectious disease antigen.
	With respect to claim 42, Wakamiya at Fig. 1, Fig, 7, Fig. 35, [0008], [0049]-[0050], [0068], [0070]-[0073], [0085], [0104], [0106]-[0107], and [0153]-[0154] teaches a reagent storage device (holder) storing the plurality of different capture reagents, and wherein the logic implementer (control device/control unit 4 including CPU, which controls the body control unit) is configured to cause a pipette to aspirate each capture reagent of the combination of the reagent into the same cuvette (each capture reagent is injected into a specific reaction cuvette).
	With respect to claim 43, Wakamiya at Fig. 1, Fig, 7, Fig. 35, [0008], [0049]-[0050], [0068], [0070]-[0073], [0082]-[0085], [0104], and  [0106]-[0107], teaches that the reagent storage device includes a reagent rotor (see figures) configured to rotate the plurality of different capture reagents to be aspirated by the pipette.
	With respect to claim 44, Wakamiya at [0070] and [0082]-[0083] and Fig, 7 teaches that the container is a cuvette, and wherein the system includes a reaction rotor configured to rotate 
	With respect to claim 45, Wakamiya at abstract, [0003], [0005], [0008], [0010], ][0017]-[0018], [0048], [0054], [0056], [0062]-[0063], [0068]-[0069], [0073],  [0081]-[0085], [0112]-[0113], [0117], [0121], [0138], [0153],[0157], [0186], [0196], [0220], Fig. 1-2, 6, 26, 31, and 33-35, and claims 1-25 teaches that the logic implementer is configured to cause the instrument to use the analytical substrate to test a sample from a specific patient (blood is from a specific patient) for a plurality of analytes (Fig. 36 teaches multiple capture reagents indicating multiple analytes).  Moreover, Fritchie at 55 teaches specific patients.
	With respect to claim 46, Wakamiya at abstract, [0003], [0005], [0008], [0010], ][0017]-[0018], [0048], [0054], [0056], [0062]-[0063], [0068]-[0069], [0073],  [0081]-[0085], [0112]-[0113], [0117], [0121], [0138], [0153],[0157], [0166]-[0169], [0186], [0196], [0220], Fig. 1-2, 6, 26, 31, and 33-35, and claims 1-25 teaches that the logic implementer is configured to perform an additional test once the test is complete (which can be positive) ([0166]-[0169]) and as taught earlier, running another test involves creating a new analyte substrate by adding magnetic particles and capture agents.
	With respect to claims 62-63, Wakamiya at Table 1 teaches that analytical substrates for the same disease profile are prepared (see multiple HBsAg) simultaneously and analyte substrates for different disease (HTLV, HCV, Hep B) are also prepared simultaneously. 
With respect to claims 64-65, Wakamiya at Table 1, Fig. 31 and [0163]-[0164] teaches that logical implementer is configured to limit the number of capture reagents that the user interface allows for section based on the availability of the capture reagents within the automated immunochemistry analyzer.

With respect to claim 67, Wakamiya at Table 1 teaches at least three different capture reagents associated with different diseases.
With respect to claim 68, Wakamiya at [0168]-[0173] teaches that the analyzer performs additional analysis (how much reagent is left) when the result is positive (the analysis is done).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 39-46 and 62-68 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-22 of copending Application No. 16/346741  in view of Wakamiya et al. (US2008/0241937). While the user interface does not allow the selection of capture reagents, it allows for the entry of a disease and allows one to request that a test be performed based on this analysis, which would naturally select the capture reagents/analytes to test for based on the disease.  
It appears that the instant application does not teach the new amendments.
However,  Wakamiya, throughout the reference and especially at abstract, [0003], [0005], [0008], [0010], ][0017]-[0018], [0048], [0054], [0056], [0062]-[0063], [0068]-[0069], [0073],  [0081]-[0085], [0112]-[0113], [0117], [0121], [0138], [0153],[0157], [0186], [0196], [0220], Fig. 1-2, 6, 26, 31, and 33-35, and claims 1-25, an automated immunological analyzer [0003]) configured to separately store a plurality of different capture reagents (R1 [0048]; teaches detecting different analyzing items with different capture reagents (Table 1); teaches reagents bind specifically to  multiple analytes such as Hep B and C [0048]) and a plurality of magnetic in situ.  Since the system is able to prepare a plurality of analyte substrates customizable for a particular disease profile (hepatitis B and C, HIV, tumor marker and thyroid hormone [0048] and Fig. 35).  Wakamiya at [0067] teaches a reaction rotor (rotatable table) for holding at least one cuvette. Wakamiya at [0048] teaches eliminating unbound reagent by localizing the mixture in the cuvette using at least one magnet and removing the unreacted labeled antibody.  Wakamiya at Fig. 34 teaches using a washing fluid. The complex of the analyte, magnetic particle and capture reagents are formed by the automated immunochemistry analyzer in the cuvette for the purpose of detecting the immunogen binding molecule in the patient’s blood  (see abstract, [0048]) and the automated immunochemistry analyzer is adapted to prepare a plurality of custom analytical substrates 
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have included a reaction rotor and removing unbound label as taught by Wakamiya, in the system of 16/346741.
One of ordinary skill in the art would have been motivated to have included a reaction rotor and removing unbound label as taught by Wakamiya, in the system of 16/346741, because these are routine steps in immunoassays.
One of ordinary skill in the art would have a reasonable expectation of success, because these are routine steps in immunoassays.


Claims 39-46 and 62-68 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 and 27-32 of copending Application No. 15/745397 in view of Wakamiya et al. (US2008/0241937). It appears from claim 11 that the capture reagents and paramagnetic particles are stored separately and claim 8 teaches that it would be a specific patient.  
However,  Wakamiya, throughout the reference and especially at abstract, [0003], [0005], [0008], [0010], ][0017]-[0018], [0048], [0054], [0056], [0062]-[0063], [0068]-[0069], [0073],  [0081]-[0085], [0112]-[0113], [0117], [0121], [0138], [0153],[0157], [0186], [0196], [0220], Fig. 1-2, 6, 26, 31, and 33-35, and claims 1-25, an automated immunological analyzer [0003]) configured to separately store a plurality of different capture reagents (R1 [0048]; teaches detecting different analyzing items with different capture reagents (Table 1); teaches reagents in situ.  Since the system is able to prepare a plurality of analyte substrates customizable for a particular disease profile (hepatitis B and C, HIV, tumor marker and thyroid hormone [0048] and Fig. 35).  Wakamiya at [0067] teaches a reaction rotor (rotatable table) for holding at least one cuvette. Wakamiya at [0048] teaches eliminating unbound reagent by localizing the mixture in the cuvette using at least one magnet and removing the unreacted labeled antibody.  Wakamiya at Fig. 34 teaches using a washing fluid. The complex of the analyte, magnetic particle and capture reagents are formed by the automated immunochemistry analyzer in the cuvette for the purpose of detecting the immunogen binding molecule in the patient’s blood  (see abstract, [0048]) and the automated immunochemistry analyzer is adapted to prepare a plurality of custom analytical substrates 
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have included a reaction rotor and removing unbound label as taught by Wakamiya, in the system of 15/745397.
One of ordinary skill in the art would have been motivated to have included a reaction rotor and removing unbound label as taught by Wakamiya, in the system of 15/745397, because these are routine steps in immunoassays.
One of ordinary skill in the art would have a reasonable expectation of success, because these are routine steps in immunoassays.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments, see Remarks, filed 02/25/2021, with respect to the objections to the drawings have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant’s arguments, see Remarks, filed 02/25/2021, with respect to the 35 U.S.C. 103(a) rejection have been fully considered and are not persuasive. Applicant argues that Wakamiya includes the sample; however, the claim language does not exclude it.  Applicant’s arguments re: improvements over Wakamiya are not commensurate with the scope of the claims.  Thus, Applicant’s arguments are not persuasive. The double patenting rejection or dependent claims were not argued separately.
Conclusion
 No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREA S GROSSMAN/            Primary Examiner, Art Unit 1641